                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 FRAZIER DANCY III,
      Plaintiff,
 v.                                       Case No. 2:21-cv-11368-SFC-APP
 DCN HOLDINGS, INC. d/b/a
 ACCOUNTS RECEIVABLE,
                                          Honorable Judge Sean F. Cox
  Defendant.



      PLAINTIFF’S MOTION FOR ENTRY OF CLERK’S DEFAULT

To the Clerk of the U.S. District Court for the Eastern District of Michigan

      Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, Plaintiff Frazier

Dancy III requests that the Clerk enter the default of Defendant, DCN Holdings, Inc.

d/b/a Accounts Receivable, for failure to plead or otherwise defend as provided by

the Federal Rules of Civil Procedure as appears from the affidavit of Victor T.

Metroff, Esq., one of Plaintiff’s attorneys, attached hereto.

Dated: August 4, 2021                          Respectfully Submitted,
                                               /s/ Victor T. Metroff
                                               Victor T. Metroff, Esq.
                                               Ahmad T. Sulaiman
                                               Mohammed O. Badwan
                                               Counsel for Plaintiff
                                               Sulaiman Law Group, Ltd
                                               2500 S Highland Ave, Suite 200
                                               Lombard, IL 60148
                                               Telephone: (630) 575-8181
                                               vmetroff@sulaimanlaw.com
                                           1
                         CERTIFICATE OF SERVICE

      The undersigned, the attorney for Plaintiff, certifies that on August 4, 2021,
he caused a copy of the foregoing PLAINTIFF’S MOTION FOR ENTRY OF
CLERK’S DEFAULT to be served by U.S. Mail, postage prepaid, to:

                 DCN Holdings, Inc. d/b/a Accounts Receivable
                            1806 33rd Street, Suite 180
                              Orlando, Florida 32839

                                                          /s/ Victor T. Metroff
                                                          Victor T. Metroff, Esq.




                                         2
